NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1272-16T4

JEFFREY S. FELD,

         Plaintiff-Appellant,

v.

CITY OF NEWARK, ALPHA
DRIVE, LLC, and HIGH STREET
HEIGHTS, LLC,

     Defendants-Respondents.
______________________________

                   Submitted February 7, 2018 – Decided May 30, 2019

                   Before Judges Fuentes and Koblitz.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-0953-16.

                   Jeffrey S. Feld, appellant pro se.

                   De Cotiis FitzPatrick Cole & Giblin LLP, attorneys
                   for respondent City of Newark (John P. Profita, on the
                   brief).

                   Connell Folley LLP, attorneys for respondents Alpha
                   Drive, LLC, and High Street Heights, LLC (Mary
                   Hurley Kellett, of counsel and on the brief).
        The opinion of the court was delivered by

FUENTES, P.J.A.D.

        Plaintiff Jeffrey S. Feld appeals from two orders entered by the Law

Division dismissing his complaint challenging a tax abatement awarded by the

City of Newark to High Street Heights, LLC and Alpha Drive, LLC, on January

15,     2015,     pursuant        to    the   Long      Term    Tax     Exemption   Law

(LTTEL), N.J.S.A. 40A:20-1 to -22.                  The court concluded plaintiff lacked

standing to challenge this municipal decision because he does not reside in

Newark nor does he pay real estate taxes on property he owns in Newark.

Plaintiff argues his standing is derived from the real estate taxes he pays on

property he owns in Essex County, the Open Public Records Act (OPRA),

N.J.S.A.        47:1A-1      to        -13,   the     Open     Public    Meetings     Act

(OPMA), N.J.S.A. 10:4-6 to -21, the Uniform Declaratory Judgment Act,

N.J.S.A. 2A:16-50 to -62, and the New Jersey Housing and Mortgage Finance

Agency Law of 1983 (Mortgage Law), N.J.S.A. 55:14K-1 to -93. We reject

these arguments and affirm.

        Plaintiff filed an action in lieu of a prerogative writs 1 against defendants

on February 9, 2016, seeking a declaratory judgment invalidating defendants'


1
    See Rule 4:69-1 to -7.
                                                                                A-1272-16T4
                                               2
tax abatement. All of the named defendants filed responsive pleadings that

contained a number of affirmative defenses, including plaintiff's lack of standing

and failure to state a legally cognizable claim. On August 17, 2016, defendants

filed a motion to dismiss plaintiff's complaint pursuant to Rule 4:6-2(e) for

failure to state a claim upon which relief could be granted, and because plaintiff

lacked standing to challenge the City's decision to award a tax abatement under

LTTEL. Judge Stephanie A. Mitterthoff heard oral argument on the motion on

September 30, 2016. That same day, Judge Mitterthoff entered an order granting

the City's motion, accompanied by an oral opinion in which she explained the

legal and factual basis for her ruling. R. 1:7-4(a). Judge Mitterthoff found

plaintiff did not have standing to bring an action against defendants because he

did not reside nor own real property in Newark. She also found defendant did

not allege facts nor provide a legal basis to support any claim for relief under

OPMA or OPRA.          Judge Mitterthoff also denied plaintiff's motion for

reconsideration based on his failure to provide any basis for the court to

reconsider its prior order dismissing his complaint.

      We affirm substantially for the reasons expressed by Judge Mitterthoff .

We make only the following brief comments.             Standing is a threshold

determination a trial court must make to determine a plaintiff's legal ability to


                                                                         A-1272-16T4
                                        3
maintain and prosecute a civil action. In re Adoption of Baby T., 160 N.J. 332,

340 (1999); Watkins v. Resorts Int'l Hotel & Casino, Inc., 124 N.J. 398, 421

(1991). To establish standing, a litigant must have "a sufficient stake and real

adverseness with respect to the subject matter of the litigation [and a] substantial

likelihood of some harm . . . in the event of an unfavorable decision." Adoption

of Baby T., 160 N.J. at 340 (citation omitted). In cases involving issues of great

public importance, even a "'slight additional private interest' will be sufficient

to afford standing." Salorio v. Glaser, 82 N.J. 482, 491 (1980).

      Thus, our courts have granted "a broad right in taxpayers and citizens of

a municipality to seek review of local legislative action without proof of unique

financial detriment to them." Kozesnik v. Twp. of Montgomery, 24 N.J. 154,

177 (1957). However, although judges in this State employ an expansive, liberal

view in determining a plaintiff's standing to sue, Jen Elec., Inc. v. Cty. of Essex,

197 N.J. 627, 645 (2009), we will not "entertain proceedings by plaintiffs who

are 'mere intermeddlers' or are merely interlopers or strangers to the dispute."

Crescent Park Tenants Ass'n v. Realty Equities Corp. of N.Y., 58 N.J. 98, 107

(1971) (citation omitted).

      Here, plaintiff has demonstrated he is the quintessential interloper courts

have historically found lack standing to challenge an action taken by a


                                                                           A-1272-16T4
                                         4
municipality. He does not have a legally cognizable stake in Newark's

decision to award this tax abatement nor a substantial likelihood he will

experience some harm if the court returns an unfavorable decision. Plaintiff's

arguments lack sufficient merit to warrant further discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                        A-1272-16T4
                                       5